Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in the present application.
Claims 1-5, 9-13, and 16-20 are original; and claims 6-8 and 14-15 are currently amended.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 November 2020 was considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claims 1, 9, and 16, the meaning of the limitation “the plurality of touch electrodes are limited in the inter-subpixel region” is unclear. It is not clear as to what “limited” means in the context of the phrase. For the purpose of examining the present application, the limitation has been construed as meaning that the plurality of touch electrodes are disposed in the inter-subpixel region.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-9, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN109387970) in view of Kuo (US 2014/0168138).

Wu does not explicitly disclose an array substrate facing the counter substrate; 
Kuo discloses an array substrate (Fig. 7; para. 24 discloses transistor) facing the counter substrate 10.
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have an array substrate face the counter substrate, as disclosed by Kuo, in the device disclosed by Wu for the purpose of providing a mechanism by which the liquid crystal molecules can be selectively modulated to generate images for viewing by a viewer.
Re: claim 9, Wu discloses a subpixel region (Fig. 1, the region corresponding to color filter R, G, B) and an inter-subpixel region (Fig. 1, the region corresponding to 
Wu does not explicitly disclose an array substrate facing the counter substrate; 
Kuo discloses an array substrate (Fig. 7; para. 24 discloses transistor) facing the counter substrate 10.
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have an array substrate face the counter substrate, as disclosed by Kuo, in the device disclosed by Wu for the purpose of providing a mechanism by which the liquid crystal molecules can be selectively modulated to generate images for viewing by a viewer.
Re: claims 6 and 14, Wu and Kuo disclose the limitations of claims 1 and 9 respectively, and Wu further discloses that the orthographic projection of the first black matrix layer 12 on the base substrate 10 and the orthographic projection of the second 
Re: claims 7 and 15, Wu and Kuo disclose the limitations of claims 1 and 9 respectively, and Wu further discloses that the plurality of touch electrodes 131 are mesh touch electrodes (para. 29).
Re: claim 8, Wu and Kuo disclose the limitations of claim 1, and Kuo further discloses a back light (para. 24); wherein the array substrate 30 comprises a plurality of thin film transistors for driving image display of the touch control display apparatus (capability disclosed in at least Fig. 7 and para. 24); wherein the touch control display panel further comprises a liquid crystal layer 40 between the array substrate 30 and the counter substrate 10 (Fig. 7); the second black matrix layer 161B is on a side of the liquid crystal layer away from the back light (Fig. 7); and the first black matrix layer 22 is on a side of the second black matrix layer away from the liquid crystal layer (Fig. 7).
While Kuo does not explicitly disclose that the back light is on a side of the array substrate away from the counter substrate, a person of ordinary skill in the art prior to the effective filing date would have known to dispose the back light optically upstream from the array substrate. By disposing the light source optically upstream from the array substrate, the light output from the back light is used to generate images that are modulated by the liquid crystal later and then transmitted out through the counter substrate to be viewed by a viewer. Hence, the claim limitation is the obvious combination of known prior art elements according to known methods that yields predictable results.

Wu does not explicitly disclose the steps of forming an array substrate and assembling the array substrate and the counter substrate into a cell.
Kuo discloses the steps of forming an array substrate 30 (para. 24 discloses transistors) and assembling the array substrate and the counter substrate 10 into a cell (Fig. 7).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the steps of forming an array substrate and assembling the array substrate and the counter substrate into a cell, as .
Allowable Subject Matter
Claims 2, 10, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ANGELA K DAVISON/Primary Examiner, Art Unit 2871